 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                          Case No. 3:18-cr-00016-LRH

 9                    Plaintiff,                         MOTION TO SEAL AND
             vs.                                         ORDER THEREON
10
      JONATHAN WAYNE CARTER,
11
                         Defendant.
12

13          The United States of America hereby moves this Honorable Court to seal the restitution list that

14   is a part of the judgment in the above-referenced case given that it refers by name to a minor victim

15   relating to the charges to which the defendant pleaded guilty in this case. The undersigned represents

16   that defendant’s counsel has no objection to this motion requesting sealing of the restitution list.

17   Dated this 30th day of January, 2019.                         NICHOLAS A. TRUTANICH
                                                                   United States Attorney
18
                                                                   __/s/_James E. Keller_________
19                                                                 JAMES E. KELLER
                                                                   Assistant United States Attorney
20
            Based upon the foregoing motion of the government, and good cause appearing,
21
     IT IS ORDERED that the restitution list that is part of the judgment in this case is SEALED.
22
             IT IS SO ORDERED.
23
     Dated this 31st day of January, 2019.                         _______________________________
24                                                                 HON. LARRY R. HICKS
                                                                   UNITED STATES DISTRICT JUDGE
                                                          1
